Title: From Thomas Jefferson to James Madison, 15 August 1806
From: Jefferson, Thomas
To: Madison, James


                        
                            Th: Jefferson to mr Madison.
                            
                            Monticello Aug. 15. 06.
                        
                        I send you some papers from the Secretary of Louisiana for your office; also a letter from Sanford to mr
                            Gallatin for your perusal & then to be reinclosed to mr Gallatin. altho’ I have not heard of your arrival at home, yet I
                            trust that you are there. I expect to set out for Bedford tomorrow or very shortly after, & shall be absent 10. days.
                            This may account for delays of answers to your communications should any occur. after my return I shall hope to have the
                            pleasure of seeing mrs Madison & yourself here. Accept my affectionate salutations & assurances of constant
                            esteem.
                    